DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s request for reconsideration of the finality of the rejection of the last Office action filed on 11/20/2020 have been considered and it is persuasive and, therefore, the finality of that action is withdrawn. However, the new ground (s) rejection can be made in view of Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1).
Regarding Claim 1 (Currently amended), South discloses a computer system (Merjanian, Fig. 2, [0003] “the system resource 200”) comprising: 
one or more processor(s) (Merjanian,  [0035] “processor 202”; and 
one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) (Merjanian, [0035] “Memory 204 may be configured with non-transitory machine-readable instructions which, when executed by processor 202,” to cause the computer system to: 
for an environment in which the computer system is located, scan one or more first area(s) of the environment to generate three-dimensional (3D) scanning data of the environment (Merjanian, [0116] “the camera component may be affixed to the display component may be a heads-up display (HUD), the camera component performs the type of scanning and the HUD may be updated” and [0070] FIG. 3A, the real-world scene he is within (the camera component of emergency responder terminal 1920 being pointed in the direction of the portion of the real-world scene the emergency responder desires to capture” and [0110] “ the emergency responder terminal of the emergency responder 702 may generate a generic display object, and display the generic display object on a display of the emergency responder 702 when the source of the propagated signal is within the field of view of a camera componentMerianian teaches for an environment, in which a firefighter wears the HUD is located, camera of HUD scans 1st area (Fig. 3A, 3D, e.g. building 1904) the environment to generate 3D data of the environment and display on the screen of HUD); 
 transmit the 3D scanning data to a central processing service, the 3D scanning data being configured to enable the central processing service to generate a digital 3D representation of the environment using the 3D scanning data (Merjanian, [0023] “FIG. 1, emergency responder terminals 110 and non-” and [0037] “emergency responder terminals 110 and/or non-responder terminals 120 may transmit location data…to EME 130” and [0036] “EME 130 may broadcast the received location data to each of the other terminals and/or components” and [0044] “Systems resources 200 may further include a display object component 212. Display object component 212 may determine when a portion of a real-world scene captured by a camera component 210 of an emergency responder terminal 110 and/or a non-responder terminal 120 captures a region of space” Merjnian teaches transmitting the 3D scanning data (captured data) to a central processing service (EME 130) from ERS 110, non-ERS 120) and generating received 3D data of the environment on the central processing central (EMC 130) to broadcast 3D data to each of the other terminals (e.g. Fig. 3A);;
receive, from the central processing service,  data was generated based on 3D scanning data generated by one or more other computing system(s) that were also scanning one or more second area(s) of the environment during an overlapping  in which the computer system was scanning the one or more first area(s) of the environment ((Merjnian, [0037] “emergency responder terminals 110 and/or non-responder terminals 120 may transmit location data…to EME 130” [0044] “Systems resources 200 may further include a display object component 212 may determine when a portion of a real-world scene captured by a camera component 210 of an emergency responder terminal 110 and/or a non-responder terminal 120 captures a region of space” and [0070] FIG. 3A, the real-world scene he is within (the camera component of emergency responder terminal 1920 nd area( s) (Fig. 3A, 3E, cars 1906, 1910) by other device (non RSP 120)  than HUD (110) in which the HUD is scanning 1st area (Fig. 3A, 3D, building 1904); and 
on a display of the computer system, comprising the 3D scanning data of at least one of the one or more first area(s) and  representation data of at least one of the one or more second area(s) (Merianian teaches Figs, 3A, 3D, 3E shows on the display of the HUD, render a visualization the 3D scanning data of one first area (e.g. Fig. 3A, 3D, building 1904) and second area (e.g. Fig. 3A, 3E, cars 1906, 1910) can be generated by other device (non RSP 120) other than HUD 110.
However, Merianian does not explicitly teaches 
receive, from the central processing service, reduced resolution representation data, wherein the reduced resolution representation data was generated based on 3D scanning data generated by one or more other HMD(s) that were scanningone or more second area(s) of the environment during an overlapping time period in which the HMD was scanning the one or more first area(s) of the environment;
on a display of the computer system, render a comprising the 3D scanning data of at least one of the one or more first area(s) and the reduced resolution representation data of at least one of the one or more second area(s);
, reduced resolution representation data, wherein the reduced resolution representation data was generated based on 3D scanning data generated by one or more other HMD(s) that were scanningone or more second area(s) of the environment during an overlapping time period in which the HMD was scanning the one or more first area(s) of the environment (South, [0097] The visualization 300 may include one or more geo-fences 330, 332, 333, the size and shape of the geo-fences 330, 332, 333 may be determined before information about an incident is received by the system 200. The safety level of each geo-fence 330, 332, 333 may be represented by a pattern or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” South teaches receive from system 200, reduction resolution represent data (e.g. yellow color) from one or more other computing system (e.g. user device 162, a work station 180, etc.) during an overlapping time period (real-time feedback about their safety status and situational information) when scanning one second area (geo-fence 332 with yellow color, reducing resolution) during system is scanning one first area (geo-fence  330 with red color).
on a display of the computer system, render a comprising the 3D scanning data of at least one of the one or more first area(s) and the reduced resolution representation data of at least one of the one or more second area(s) (South, [0097] “The visualization 300 may include one or more geo-fences 330, 332, 333,…or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the  one first area (geo-fence  330 with red color) and one second area (geo-fence 332 with yellow color corresponding to the reduced resolution data).
Merianian and South are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Merianian to combine the method of reducing resolution on region(s) (as taught by South) in order to include reduction resolution represent data on region (s) during overlapping period time because South can provide reduction resolution represent data on regions (s) from different devices during overlapping time period (South, Fig. 4A [0097]). Doing so, it may allow a user to view/check the safety statuses of many individuals while representing their general locations with individual marker with a different shape, pattern, or color may represent a first responder (South [0102] [0106]);
Regarding Claim 2 (Currently amended), the computer system of claim 21, Marianian does not explicitly teach wherein one of the first visualization or the second visualization overlaps the other one on the display
However South teaches wherein one of the first visualization or the second visualization overlaps the other one on the display (South, [0097] The visualization 300 may include one or more geo-fences 330, 332, 333. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” Fig. 4A shows the second visualization geo-fence 332 (area) overlaps the first visualization geo-fence 330 (area) on the visualization 300.
Merianian and South are combinable see rationale in claim 1.
Regarding Claim 3 (Currently amended), the computer system of claim 21, Marianian does not explicitly teach wherein the first visualization or the second visualization is a wire frame visualization.
However South teaches wherein the first visualization or the second visualization is a wire frame visualization (South, Fig. 4A show the first visualization or the second visualization is a wire frame visualization (each geo-fence is bounded by dashes).
Merianian and South are combinable see rationale in claim 1.
Regarding Claim 4, the computer system of claim 3, Marianian does not explicitly teach wherein the wire frame visualization is rendered in a bird's eye mini-map.
However South teaches wherein the wire frame visualization is rendered in a bird's eye mini-map (South, [0113] “In the example of FIG. 4B, a section of a city is shown on the 3D visualization 400. A geo-fence 430 is represented on the visualization 400 as an area outlined with a dotted line” South teaches the wire frame visualization is rendered in a bird's eye mini-map (A geo-fence 430 is an elevated view from above and outlined with a dotted).
Merianian and South are combinable see rationale in claim 1.
Regarding Claim 8 (Currently amended), the computer system of claim 1, Marianian does not explicitly teach wherein the reduced resolution representation data of one or more second area(s) is received from the central processing service within the overlapping time period subsequent to the one or more other computing system(s) scanning the of one or more second area(s) of the environment such that the reduced resolution representation data constitutes real-time feedback data
However South teaches wherein the reduced resolution representation data of one or more second area(s) is received from the central processing service within the overlapping time period subsequent to the one or more other computing system(s) scanning the of one or more second area(s) of the environment such that the reduced resolution representation data constitutes real-time feedback data (South, [0055] “The individuals within a certain distance from the location of the incident and/or within the geo-fences may be informed about the incident and requested to provide real-time feedback about the situation, such as their safety status and situational information as they perceive it” and [0097] The visualization 300 may include one or more geo-fences 330, 332, 333, the size and shape of the geo-fences 330, 332, 333 may be determined before information about an incident is received by the system 200. The safety level of each geo-fence 330, 332, 333 may be represented by a pattern or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” South 
Merianian and South are combinable see rationale in claim 1.
Regarding Claim 9 (Currently amended), the computer system of claim 1, Marianian does not explicitly teach wherein the computer system refrains from fusing the 3D scanning data of one or more first area(s) with the reduced resolution representation data of one or more second area(s)into a single composite of data such that the 3D scanning data remains separately distinct from the reduced resolution representation data.
However South teaches wherein the computer system refrains from fusing the 3D scanning data of one or more first area(s) with the reduced resolution representation data of one or more second area(s)into a single composite of data such that the 3D scanning data remains separately distinct from the reduced resolution representation data (South, [0097] The visualization 300 may include one or more geo-fences 330, 332, 333. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” Fig. 4A shows the second visualization geo-fence 332 is fused the first visualization geo-fence 330 into a single composite of data on the visualization 300.
Regarding Claim 21 (New), the computer system of claim 1, Marianian does not explicitly teach wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of at least one of the one or more second area(s)
However South teaches wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of at least one of the one or more second area(s) (South, [0097] “The visualization 300 may include one or more geo-fences 330, 332, 333. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” Fig. 4A shows a visualization 300 may include a first visualization geo-fence 330  the second visualization geo-fence 332 corresponding to reduced resolution (orange color).
Merianian and South are combinable see rationale in claim 1.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1) and further in view of Kim et al. (U.S. 2020/0133618 A1).
Regarding Claim 5 (Currently amended), the computer system of claim 21, Merianian as modified does not explicitly teach wherein the first visualization and the second visualization are both holograms that are projected onto the display.  
wherein the first visualization and the second visualization are both holograms that are projected onto the display (Kim, [0067] [0068] “FIG. 3 shows an exemplary application diagram (300) for a surrogate visitor HMR live environment sharing system with remotely-located visitors and allows the surrogate visitor…multimedia experience routines within a holographic mixed-reality (HMR) space environment (305B),...then the HMR space environment (305C) simulated by computer graphics is superimposed to a portion (307B) of the classroom space (307A)” Kim teaches a 1st visualization 305B and 2nd visualization 307B are both hologram that are projected on the display of a HMD or a computing device.
Merianian, South and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of South to combine the hologram images (as taught by Kim) in order include visualizations are holograms that are projected on the display because Kim can provide a 1st visualization 305B and 2nd visualization 307B are both hologram that are projected on the display of a HMD or a computing device (Kim, Fig. 3 [0067] [0068]). Doing so, it may construct and configure a mixed-reality (MR) environment and various potential user interactivities for a geographic landmark, a museum, or another tourist destination, and subsequently shares the MR environment with remotely-located holographic mixed-reality (HMR) visitors (Kim [0010]).
Regarding Claim 6, the computer system of claim 5, Merianian as modified does not explicitly teach wherein a displayed color of the hologram for the first visualization is different than a displayed color of the hologram for the second visualization.  
Kim teaches the first visualization and the second visualization are both holograms that are projected onto the display (Kim, [0067] [0068]). Therefore, the combination of Sheppard and Kim with recording separated set colors and displaying 1st/2nd hologram visualization can be used to teach a displayed color of the hologram for the first visualization is different than a displayed color of the hologram for the second visualization in the claim.
Merianian, South and Kim are combinable see rationale in claim 5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1) and further in view of Page et al. (U.S. 2018/0227570 A1).
Regarding Claim 10 (Currently amended), the computer system of claim 1, Merjanian as modified does not explicitly teach wherein the reduced resolution representation data of one or more second area(s) includes data differentiating between areas in the environment that have been scanned by the computer system and areas in the environment that have not been scanned by computer system.  
However, Page teaches wherein the reduced resolution representation data of one or more second area(s) includes data differentiating between areas in the environment that have been scanned by the computer system and areas in the environment that have not been scanned by computer system) (Page, [0025] nd area in the second scan have not been scanned before by a 3D scanner (computer system).
Merjanian, South and Page are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of South to combine with scan areas of object in environment (as taught by Page) in order to apply a scan areas that have not been scanned because Page can provide identify a different area of an object in a first scan and second can that have not been scanned in the first scan (Page, Fig. 4, [0025] [0034]). Doing so, it can displaying real-time visual feedback while displaying the one or more images of the object regarding at least one of accuracy or data density of the one or more images (Page, [0027]).
Claims 7, 11-12, 14, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1) and further in view of Stafford et al. (U.S. 2018/0188534 A1).
Regarding Claim 7 (Currently amended), the computer system of claim 1, Merianian does not explicitly teach wherein transmitting or receiving data, including the 3D scanning data or the reduced resolution representation data, with the central processing service is performed using at least one of: a wireless fidelity (Wi-Fi) network via one or more router(s), a radio network, or a different wireless or wired broadband network and 
wherein execution of the computer-executable instructions further causes the computer system to: refrain from merging the 3D scanning data of the one or more first area(s) with the reduced resolution representation data of the one or more second area(s) such that the 3D scanning data remains separately distinct from the reduced resolution representation data and such that the computer system refrains from generating a single composite of data from the 3D scanning data and the reduced resolution representation data
 	However South teaches wherein transmitting or receiving data, including the 3D scanning data or the reduced resolution representation data, with the central processing service is performed using at least one of: a wireless fidelity (Wi-Fi) network via one or more router(s), a radio network, or a different wireless or wired broadband network (South [0091] “the app instance 584 may receive and transmit emergency information via any available route, including a cellular data connection, Bluetooth, and/or a Wi-Fi data connection” the transmitting or receiving data using Wi-Fi, and 
wherein execution of the computer-executable instructions further causes the computer system to: 
refrain from merging the 3D scanning data of the one or more first area(s) with the reduced resolution representation data of the one or more second area(s) such that the 3D scanning data remains separately distinct from the reduced resolution representation data and such that the computer system refrains from generating a single composite of data from the 3D scanning data and the reduced resolution representation data (South, [0097] The visualization 300 may include one or more geo-fences 330, 332, 333. FIG. 4A,…The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” Fig. 4A shows the second visualization geo-fence 332 is fused the first visualization geo-fence 330 into a single composite of data on the visualization 300) ; 
However, Merianian and South does not explicitly teach identify a first set of anchor points from the 3D scanning data; identify a second set of anchor points included within the reduced resolution representation data; align the 3D scanning data with the reduced resolution representation data by identifying correlations between the first set of anchor points and the second set of anchor points.
Stafford teaches - Page 56 -Docket No. 13768.3746identify a first set of anchor points from the 3D scanning data of the one or more first area(s)  (Stafford, [0079] “In FIG. 6, region 606 and region 608 are given a higher rendering priority than the rest of the display” and [0085] “the priority for rendering of regions 704 and 706, rendering policy gives high rendering priority to regions in the center of the screen and low rendering priority to regions in the periphery of the display” identify a the 1st viewpoint of region (606, 704) is a shared anchor point that shows between high resolution and reduced resolution representation (Fig. 7); 
identify a second set of anchor points included within the reduced resolution representation data of the one or more first area(s) (Stafford, [0079] “In FIG. 6, region 606 and region 608 are given a higher rendering priority than the rest of the display” and [0085] “the priority for rendering of regions 704 and 706, rendering policy gives high rendering priority to regions in the center of the screen and low rendering priority to regions in the periphery of the display” identify a 2nd viewpoint of region (608, 706) is a 2nd anchor point that shows the reduced resolution representation (Fig. 7); and 
align the 3D scanning data of the one or more first area(s) with the reduced resolution representation data of the one or more first area(s) by identifying correlations between the first set of anchor points and the second set of anchor points (Stafford, Fig. 7 shows align the 3D scanning data by identifying correlations between the first set of anchor points and the second set of anchor points with the reduced resolution).
Merianian, South and Stafford are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of South to combine with a HMD and merging images with high and low resolutions (as taught by Stafford) in order to apply a HMD for clients to scan object or scene in an environment and merge images with high and low resolutions because Stafford can provide one or more clients uses a head mounted display(s) for rendering, scanning out object and combine rendering images with high and low resolution (Stafford, Fig. 11, 
 	Regarding Claim 11 (Currently amended), South discloses a method for providing feedback data to multiple computing systems to enable said multiple computing systems to visually differentiate between areas in an environment that have been scanned via surface reconstruction scanners up to at least a particular scanning threshold and areas in the environment that have not been scanned via said surface reconstruction scanners up to the particular scanning threshold (Merjanian, [0089] “FIG. 5 is a flow diagram illustrating method 500 that may be implemented by ERS 100” and Fig. 2,[0075] “Mission assignment component 220 may, in accordance with one or more embodiments, further receive feedback from a registered users (e.g., an emergency responder, an individual, etc.) indicating the need for additional assistance for a particular assignment” and [0090] “At operation 504, the horizontal distance measure may be determined by comparing the equipment location data and the emergency response terminal location data. In various embodiments, the horizontal distance measure may be displayed in one or more units of length (e.g., feet, meters, etc” .South teaches a method for providing feedback from user devices (e.g., an emergency responder, an individual, etc) to a computing system ERS 100) to visually different locations are scanned by comparing data of locations  (e.g the equipment location, the emergency response terminal location) up to the particular scanning threshold, a horizontal distance measure display in feet, meters, e.g, 0.2 meters, Fig. 3D) the method being performed by a central processing service (implemented by ERS 100) and comprising: 
receiving, from the multiple computing systems, three-dimensional (3D) scanning data describing a common environment in which the multiple computing systems are located (Merjanian, [0023] “FIG. 1, emergency responder terminals 110 and non-responder terminals 120 are connected to EME 130 through network 150” and [0037] “emergency responder terminals 110 and/or non-responder terminals 120 may transmit location data…to EME 130” and [0116] “the camera component may be affixed to the display component may be a heads-up display (HUD), the camera component performs the type of scanning and the HUD may be updated” a central processing system (EME) receives from multiple user devices (emergency responder terminals 110 and non-responder terminals 120) , a camera of HUD (emergency responder terminal 100) can scan the 3D data of areas in which computing devices are located and display on the screen of the emergency responder terminal (Fig. 3); and 
subsequent to receiving the 3D scanning data, performing the following: 
use the 3D scanning data to start generating a 3D surface reconstruction that describes the environment three-dimensionally or, alternatively, to update the 3D surface reconstruction (Marijanian, [0116] “the camera component may be affixed to the display component may be a heads-up display (HUD), the camera component performs the type of scanning and the HUD may be updated” and [0110] “the emergency responder terminal of the emergency responder 702 may generate a generic display object, and display the generic display object on a display of the emergency responder 702 when the source of the propagated signal is within the field of view of a camera component” Marijanian teaches subsequent, receiving the 3D ; 
However, Marijanian does not explicitly teach
use the 3D scanning data to start generating a 3D surface reconstruction mesh that describes the environment three-dimensionally.
use the 3D scanning data to generate multiple sets of reduced resolution representation data, with a corresponding set being generated for each one of the multiple computing systems, wherein each set of reduced resolution representation data describes one or more area(s) within the environment that were scanned up to the particular scanning threshold by that set's corresponding computing system.
for each particular computing system included among the multiple computing systems the particular computing system at least one of the multiple sets of
reduced resolution representation data corresponding to an area, in which
another computing system is located.
South teaches use the 3D scanning data to generate multiple sets of reduced resolution representation data, with a corresponding set being generated for each one of the multiple computing systems, wherein each set of reduced resolution representation data describes one or more area(s) within the environment that were scanned up to the particular scanning threshold by that set's corresponding computing system (South, [0094] “FIG. 4A shows an exemplary geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” and Fig. 2, [0129] “the interactive emergency visualization system 200 receives information regarding the incident from one or more sensors, example, a tsunami sensor positioned off shore may detect when water levels are lower or higher than a predetermined threshold for a specific amount of time” South teaches receive from system 200, reduction resolution represent data (e.g. yellow color) from one or more other computing system (e.g. user device 162, a work station 180, from  different users 1st responder, fire fighter, paramedics provide feedback, etc.) during an overlapping time period (real-time feedback about their safety status and situational information) when scanning one second area (geo-fence 332 with yellow color, reducing resolution) during system is scanning one first area (geo-fence  330 with red color) up to the particular scanning threshold (a predetermined threshold of time); and
for each particular computing system included among the multiple computing systems the particular computing system at least one of the multiple sets of
reduced resolution representation data corresponding to an area, in which
another computing system is located (South, Fig. 1, [0063] “the interactive  emergency visualization system 200 may transmit information about one or more individuals in proximity to the location of the incident as well as audio, video, and/or text data received from the individual 120 to the emergency and law enforcement agencies 160” and [0097] The visualization 300 may include one or more geo-fences 330, 332, 333, the size and shape of the geo-fences 330, 332, 333 may be determined before information about an incident is received by the system 200. The safety level of each geo-fence 330, 332, 333 may be represented by a pattern or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” South teaches receive from system 200, reduction resolution represent data (e.g. yellow color) from one or more other computing system (e.g. user device 162, a work station 180, from  different users 1st responder, fire fighter, paramedics provide feedback, etc.) during an overlapping time period (real-time feedback about their safety status and situational information) when scanning one second area (geo-fence 332 with yellow color, reducing resolution) during system is scanning one first area (geo-fence  330 with red color) South teaches the interactive  emergency visualization system 200 may transmit information about information (e.g. ; 
Stafford teaches use the 3D scanning data to start generating a 3D surface reconstruction mesh that describes the environment three-dimensionally (Stafford, [0059] “a rendering policy for an identified region on the display determines how the identified region is scanned out” and [0083] “FIG. 7, a plurality of regions of equal size is defined on the screen 702. In the exemplary embodiment, a grid is defined on the screen that creates 30 regions (6x5)” Stafford teaches generating a 3D surface grid (mesh) of the environment (Fig. 7).
Merianian, South and Stafford are combinable see rationale in claim 7.
Regarding Claim 12 (Currently amended), the method of claim 11, Merianian as modified does not explicitly teach wherein each set of reduced resolution representation data of the one or more particular area(s) includes anchor point data, which is provided to enable each computing system included among the multiple computing systems to align its corresponding 3D scanning data with any received reduced resolution representation data.  
 wherein each set of reduced resolution representation data of the one or more particular area(s) includes anchor point data, which is provided to enable each computing system included among the multiple computing systems to align its corresponding 3D scanning data with any received reduced resolution representation data (Stafford, Fig. 7 shows align the 3D scanning data of the one or more particular area(s) by identifying correlations between the first set of anchor points and the second set of anchor points with the reduced resolution).
Merianian, South and Stafford are combinable see rationale in claim 7.
Regarding Claim 14 (Currently amended), the method of claim 11, Merianian as modified does not explicitly teach wherein the central processing service transmits the sets of reduced resolution representation data to the multiple computing systems within an overlapping time period subsequent to the central processing service receiving the 3D scanning data such that the sets of reduced resolution representation data constitute live feedback from the central processing service
However, South teaches wherein the central processing service transmits the sets of reduced resolution representation data to the multiple computing systems within an overlapping time period subsequent to the central processing service receiving the 3D scanning data such that the sets of reduced resolution representation data constitute live feedback from the central processing service (South, [0075] “the user interface may provide individuals with the ability to upload feedback related to the incident to the system 200. the system 200 may geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” and [0083] “the system 200 to transmit location-based emergency information to the user device in the event of an emergency in the vicinity of the location 572” South teaches the central processing service (system 200) can receive feedback data from computing devices and generate reduced resolution representation data (different colors on overlapping areas based on safety status levels) and transmit data to  the user device(s).
Merianian and  South are combinable see rationale in claim 1.
Regarding Claim 16, Merianian  discloses the method of claim 11, wherein the central processing service generates a blueprint of the common environment using the 3D scanning data (Marijanian [0041] “location data may include information obtained from outside sources, such as from government or other databases maintaining information on the structure (e.g., blueprints, structural diagrams, emergency action plans, etc.), which may be stored as building data 232, location information available to ERS 100 may be enhanced with as much detail as desired for a give application by a given implementer of ERS 100 ” South teaches the central 
Regarding Claim 17 (Currently amended), Merjanian discloses a head-mounted device (HMD) (Merjanian, abstract “the heads-up display (HUD) of an emergency responder “and [0023] “in FIG. 1, emergency responder terminals 110” comprising: 
a display (Merjanian, [0065] “A display object may include any graphic (e.g., a broken or solid line, arrow, etc.) that may be displayed on an electronic display of the emergency responder terminal”); 
one or more processor(s) (Merjanian, [0023] “mobile devices including one or more processors in the possession of emergency responders”); and 
one or more computer-readable hardware storage device(s) having stored thereon computer-executable instructions that are executable by the one or more processor(s) (Merjanian, [0102] “emergency responder terminal 110 may perform methods 500 and 600. Machine-readable instructions comprising one or more sub-instructions of each operation of the methods 500 and 600 may be stored on one or more non-transitory storage and/or memory components”) to cause the HMD to: 
for an environment in which the HMD is located, scan on or more first area(s) of  the environment to generate three-dimensional (3D) scanning data of the environment (Merjanian, [0116] “the camera component may be affixed to the display component may be a heads-up display (HUD), the camera component performs the type of scanning and the HUD may be updated” and [0070] FIG. 3A, the real-world scene he is within (the camera component of emergency responder terminal 1920 being st area (Fig. 3A, 3D, building 1904) the environment to generate 3D data of the environment); 
transmit the 3D scanning data to a central processing service, the 3D scanning data being configured to enable the central processing service to generate a 3D surface  of the environment using the 3D scanning data (Merjanian, [0023] “FIG. 1, emergency responder terminals 110 and non-responder terminals 120 are connected to EME 130 through network 150” and [0037] “emergency responder terminals 110 and/or non-responder terminals 120 may transmit location data…to EME 130” and [0044] “Systems resources 200 may further include a display object component 212. Display object component 212 may determine when a portion of a real-world scene captured by a camera component 210 of an emergency responder terminal 110 and/or a non-responder terminal 120 captures a region of space” Merjnian teaches transmitting the 3D scanning data (captured data) to a central processing service (EME 130) from ERS 110, non-ERS 120) and generating a 3D surface of the environemnt (e.g. Fig. 3A); 
receive, from the central processing service,  data was generated based on 3D scanning data generated by one or more other HMD(s) that werescanningone or more second area(s) of the environment  in which the HMD was scanning the one or more first area(s) of the environment (Merjnian, [0037] “emergency responder nd area( s) (Fig. 3A, 3E, cars 1906, 1910) by other device (non RSP 120)  than HUD (110) in which the HUD is scanning 1st area (Fig. 3A, 3D, building 1904); 
- Page 61 -Docket No. 13768.3746on the display, of at least one of the one or more first area(s) and representation data of at least one of the one or more second area(s), which was generated based on the 3D scanning data generated by the one or more other HMD(s) (Merianian teaches Figs, 3A, 3D, 3E shows on the display, render the 3D scanning data of one first area (Fig. 3A, 3D, building 1904) and second area (Fig. 3A, 3E, cars 1906, 1910) generated by other device (non RSP 120) other than HUD 110
However, Merianian does not explicitly teaches 
transmit the 3D scanning data to a central processing service, the 3D scanning data being configured to enable the central processing service to generate a 3D surface mesh of the environment.
, reduced resolution representation data, wherein the reduced resolution representation data was generated based on 3D scanning data generated by one or more other HMD(s) that were scanningone or more second area(s) of the environment during an overlapping time period in which the HMD was scanning the one or more first area(s) of the environment;
on the display, render a visualization the 3D scanning data of at least one of the one or more first area(s) and the reduced resolution representation data of at least one of the one or more second area(s), which was generated based on the 3D scanning data generated by the one or more other HMD(s);
subsequent to receiving the reduced resolution representation data, refrain from merging the 3D scanning data with the reduced resolution representation data such that the 3D scanning data and the reduced resolution representation data remain distinct from one another; 
align the 3D scanning data with the reduced resolution representation data while continuing to refrain from merging the 3D scanning data with the reduced resolution representation data; and 
South teaches receive, from the central processing service, reduced resolution representation data, wherein the reduced resolution representation data was generated based on 3D scanning data generated by one or more other HMD(s) that were scanningone or more second area(s) of the environment during an overlapping time period in which the HMD was scanning the one or more first area(s) of the environment (South, [0097] The visualization 300 may include one or more geo-fences geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” South teaches receive from system 200, reduction resolution represent data (e.g. yellow color) from one or more other computing system (e.g. user device 162, a work station 180, etc.) during an overlapping time period (real-time feedback about their safety status and situational information) when scanning one second area (geo-fence 332 with yellow color, reducing resolution) during system is scanning one first area (geo-fence  330 with red color).
on the display, render a visualization the 3D scanning data of at least one of the one or more first area(s) and the reduced resolution representation data of at least one of the one or more second area(s), which was generated based on the 3D scanning data generated by the one or more other HMD(s) (South, [0097] “The visualization 300 may include one or more geo-fences 330, 332, 333,…or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color...The geo-fence 332 may represent a region in which individuals are,…an orange color…” South teaches on the display visualization 300, simultaneously render a first visualization one first area (geo-fence  330 with red color) and one second area (geo-fence 332 with yellow color corresponding to the reduced resolution data).

Stafford teaches transmit the 3D scanning data to a central processing service, the 3D scanning data being configured to enable the central processing service to generate a 3D surface mesh of the environment (Stafford, [0059] “a rendering policy for an identified region on the display determines how the identified region is scanned out”  and [0083] “FIG. 7, a plurality of regions of equal size is defined on the screen 702. In the exemplary embodiment, a grid is defined on the screen that creates 30 regions (6x5)” Stafford teaches generating a 3D surface grid (mesh) of the environment (Fig. 7).
subsequent to receiving the reduced resolution representation data, refrain from merging the 3D scanning data with the reduced resolution representation data such that the 3D scanning data and the reduced resolution representation data remain distinct from one another (Stafford, [0073] [0074] “the HMD provides information to the computing device is able to combine both sources of information. FIG. 
align the 3D scanning data with the reduced resolution representation data while continuing to refrain from merging the 3D scanning data with the reduced resolution representation data (Stafford, [0080] “the rendering policies start refreshing faster the regions associated with the motion of the user, other the regions might be refreshed with lower resolution” and Fig. 7 [0085] “the priority for rendering of regions 704 and 706, rendering policy gives high rendering priority to regions in the center of the screen and low rendering priority to regions in the periphery of the display” Fig. 7 shows aligning the combination of 3D rendering region 704 (center, high resolution) and region 706 (periphery) which is reduced resolution; and 
 Merianian, South and Stafford are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of 
Regarding Claim 18 (Currently amended), the HMD of claim 17, Merianian as modified does not explicitly teach wherein aligning the 3D scanning data of the one or more first area(s) with the reduced resolution representation data of the one or more second area(s) results in the 3D scanning data and the reduced resolution representation data sharing a same coordinate axis, and wherein the aligning is performed using one or more shared anchor points that are commonly shared between the 3D scanning data and the reduced resolution representation data.  
However, Stafford teaches wherein aligning the 3D scanning data of the one or more first area(s) with the reduced resolution representation data of the one or more second area(s) results in the 3D scanning data and the reduced resolution representation data sharing a same coordinate axis, (Stafford Figs. 5, 7 [0085] “the priority for rendering of regions 704 and 706, rendering policy gives high rendering priority to regions in the center of the screen and low rendering priority to regions in the periphery of the display” Fig. 7 shows aligning the combination of 3D rendering 1st region 704 (center, high resolution) and 2nd region 706 (periphery) which is reduced resolution sharing a same coordinate axis (Fig. 5), and wherein the aligning is performed using one or more shared anchor points that are commonly shared between the 3D scanning data and the reduced resolution representation data (Stafford, [0079] “In FIG. 6, region 606 and region 608 are given a higher rendering priority than the rest of the display” and [0085] “the priority for rendering of regions 704 and 706, rendering policy gives high rendering priority to regions in the center of the screen and low rendering priority to regions in the periphery of the display” the viewpoint of region (606, 704) and (608, 706) are shared anchor point that are commonly shared between high resolution and reduced resolution representation (Fig. 7).
Merianian, South and Stafford are combinable see rationale in claim 17.
Regarding Claim 19 (Currently amended), the HMD of claim 17, Merianian does not explicitly teach wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first
area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of the one or more second area(s), and the first visualization and the second visualization include one of two-dimensional (2D) wire frame, 3D point cloud visualizations, or 3D holograms.
However, South teaches wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of the one or more second area(s), and the first visualization and the second visualization include one of two-dimensional (2D) wire frame, 3D point cloud visualizations, or 3D holograms 
Merjanian and South are combinable see rationale in claim 17.
Regarding Claim 20 (Currently amended), the HMD of claim 17, Merianian does not explicitly teach wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of the one or more second area(s), and the one or more secondary visualization(s) include an indicator indicating whether a particular area within the environment, which particular area was scanned by the one or more other HMD(s), requires additional scanning by the HMD in order to provide the central processing service with additional scanning data, the additional scanning data being needed to ensure that a quality level of the 3D surface mesh satisfies a required quality level for that particular area.
However, South teaches wherein the visualization includes a first visualization corresponding to the 3D scanning data of at least one of the one or more first area(s) and one or more second visualization(s) corresponding to the reduced resolution representation data of the one or more second area(s), and the one or more secondary visualization(s) include an indicator indicating whether a particular area within the environment, which particular area was scanned by the one or more other HMD(s), requires additional scanning by the HMD in order to provide the central processing service with additional scanning data, the additional scanning data being needed to ensure that a quality level of the 3D surface mesh satisfies a required quality level for that particular area (South, [0097] “The visualization 300 may include one or more geo-fences 330, 332, 333, the size and shape of the geo-fences 330, 332, 333 may be determined before information about an incident is received by the system 200. The safety level of each geo-fence 330, 332, 333 may be represented by a pattern or color. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading… areas with higher risk may be represented with dotted lines where the dots are closer together. In other embodiments, various risk levels may be shown by colors (such as red, orange, yellow, and green). Geo-fences may also be displayed with other visual indicators of various risk levels such as "in danger", "some risk", "safe", or "unknown.” South teaches on the display visualization 300, simultaneously render a first visualization one first area (geo-fence  330 with red color) and one second area (geo-fence 332 with yellow color corresponding to the reduced resolution data and includes visual indication indicating various risk levels on the particular areas (geo-fences).
Merjanian and South are combinable see rationale in claim 17.
Regarding Claim 22 (New), the method of claim 11, Merianian as modified does not explicitly teach the method further comprising: for each particular computing system included among the multiple computing system, refraining from transmitting to the particular computing system the set of reduced resolution representation data corresponding to the area of the common environment, in which the particular computing system is located.
 for each particular computing system included among the multiple computing system, refraining from transmitting to the particular computing system the set of reduced resolution representation data corresponding to the area of the common environment, in which the particular computing system is located (South, [0097] The visualization 300 may include one or more geo-fences 330, 332, 333. FIG. 4A, The small dashes of the geo-fence 330 may represent that the area within the geo-fence may place individuals in danger…with a red color or with red shading. The geo-fence 332 may represent a region in which individuals are at risk or near danger,…an orange color or orange shading” Fig. 4A shows the second visualization geo-fence 332 with reduce resolution (yellow color) and the first visualization geo-fence 330 (red color) corresponding to received data (different level safety) on the visualization 300) ; 
Merianian and  South are combinable see rationale in claim 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1) and further in view of Stafford et al. (U.S. 2018/0188534 A1) and further in view of Kim et al. (U.S. 2020/0133618 A1).
Regarding Claim 13, the method of claim 11, Merjanian as modified does not explicitly teach wherein the common environment is a building in which the multiple computing systems are located, and wherein a first computing system included among the multiple computing systems is located in a first room of the building while a second computing system included among the multiple computing systems is located in a second room of the building, the second room being different than the first room
However, Kim teaches wherein the common environment is a building in which the multiple computing systems are located, and wherein a first computing system included among the multiple computing systems is located in a first room of the building while a second computing system included among the multiple computing systems is located in a second room of the building, the second room being different than the first room (Kim, [0067] “a surrogate visitor at a museum exhibit (305A) initiates digital scanning of his or her surroundings by wearing or carrying a mixed-reality (MR) recording device and [0068] “the HMR space environment (305C) simulated by computer graphics is superimposed to a portion (307B) of the classroom space (307A), wherein the HMR space environment (305C) is only visible by remote visitors through HMDs or other mobile device displays” Kim teaches a common environment is a building and and 1st computing system is in a first room and 2nd computing system in a 2nd room are different room, they can be scanned via multiple HMDs (computing devices) (see Fig. 3).
Merjanian, South, Stafford and Kim are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of South to combine the scanning in multiple room (as taught by Kim) in order to provide a common environment is a building and 1st computing system is in a first room and 2nd computing system in a 2nd room because Kim can provide (Kim, Fig. 3 [0067] [0068]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Merjanian et al. (U.S. 2020/0175842 A1) in view of South et al. (U.S. 2018/0054713 A1) and further in view of Stafford et al. (U.S. 2018/0188534 A1 and further in view of Sheppard et al. (U.S. 2016/0225179 A1).
Regarding Claim 15, the method of claim 11, Merjanian as modified does not explicitly teach wherein the sets of reduced resolution representation data are generated based on the 3D scanning data, and wherein each set of reduced resolution representation data includes a fraction of data included in the 3D scanning data such that each set of reduced resolution representation data describes the environment only to a partial extent as opposed to a full extent.  
Sheppard teaches wherein the sets of reduced resolution representation data are generated based on the 3D scanning data, and wherein each set of reduced resolution representation data includes a fraction of data included in the 3D scanning data such that each set of reduced resolution representation data describes the environment only to a partial extent as opposed to a full extent (Sheppard, Fig. 2B, [0043] “the conversion module can output tabulated data split into resolution layers that are called mipmaps at 226. Each mipmap provides a layer of data density (resolution)…The data density (point spacing) of this 1-layer mipmap can be adjusted to any value to meet user requirements, based on desired resolution…the 2-nd layers can be reduced 50% resolution (partial extent);
Merjanian, South, Stafford and Sheppard are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of South to combine with visualization of scanning data (as taught by Sheppard) in order include 1st rendered visualization and 2nd rendered visualization with reduced resolution because Sheppard can provide displaying on the computing device (110), imported scanning 3D data, splitting into resolution layers, render a 1st visualization corresponding to the 3D scanning data (the layer 0-layer mipmap) and a 2nd visualization corresponding to the reduced resolution representation data (the layer 1-layer mipmap) (Sheppard, Fig. 2A, [0033], Fig. 2B [0043] [0046]). Doing so, user may use data from a higher density mipmap for objects or surfaces that are close to the user's virtual position within the scene and data from a lower density mipmap is used for objects or surfaces that are further away (Sheppard, [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611